[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-14244                FEBRUARY 10, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                 D. C. Docket No. 04-00045-CR-WTM-4

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                  versus

DIMAS PENALOZA RIOS,

                                                      Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                            (February 10, 2006)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
      Dimas Penaloza Rios appeals his sentence for unlawful reentry of a removed

alien. See 8 U.S.C. § 1326(b)(2). Rios argues that the district court imposed an

unreasonable sentence. We affirm.

      On June 4, 2001, Rios, a Mexican citizen, was deported to Mexico after he

completed his sentence for two drug convictions in California. On October 1,

2002, Rios was arrested in Georgia and charged with trafficking in

methamphetamine. Rios pleaded guilty to the Georgia charge, received a sentence

of 15 years of imprisonment, and began serving his sentence.

      On July 30, 2004, Rios pleaded guilty to unlawful reentry of a removed

alien. In October 2004, Rios was sentenced to 77 months of imprisonment, but this

Court vacated his sentence and remanded for reconsideration under United States

v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005). On remand, the district court held

a sentencing hearing, provided Rios an opportunity to present mitigating evidence,

and sentenced Rios to a term of 77 months of imprisonment “to commence upon

the earlier of the defendant’s release from custody on the state sentence that he is

presently serving, or on October 1, 2007.” Rios argued that he should be allowed

to serve his federal sentence concurrently with his state sentence, but the district

court disagreed. At the conclusion of the hearing, the district court solicited

objections, but Rios did not object to any other aspect of his sentence.



                                           2
      Rios argues on appeal that his sentence is unreasonable because the district

court did not impose it concurrent to the state sentence and failed to consider the

sentencing factors provided by statute. See 18 U.S.C. § 3553(a). This Court

reviews a sentence for reasonableness, id. at ___, 125 S. Ct. at 767, but when the

defendant fails to preserve his argument on appeal, we reverse for plain error. See

United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir.), cert. denied, ___ U.S.

___, 125 S. Ct. 2935 (2005). Section 3553(a) lists seven factors the district court

must consider when imposing a sentence. 18 U.S.C. § 3553(a). Although the

district court is required to consider these factors, “nothing in Booker or elsewhere

requires the district court to state on the record that it has explicitly considered

each of the § 3553(a) factors or to discuss each of the § 3553(a) factors.” United

States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

      The district court imposed a reasonable sentence. At the sentencing hearing,

the district court solicited argument from the parties regarding several of the

factors, including the nature of the offense, the need for adequate deterrence, the

sentencing range, and the kinds of sentences available. As we explained in Scott,

“nothing in Booker or elsewhere” required a more elaborate discussion of the

sentencing factors in section 3553(a). Id. The district court also reasonably

determined that a concurrent sentence would provide insufficient deterrence



                                            3
because Rios has demonstrated disregard for the immigration laws. The district

court did not err, plainly or otherwise, by imposing Rios’s sentence.

      AFFIRMED.




                                          4